DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Terminal Disclaimer
The terminal disclaimer filed on 12/08/2020 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of USPN 9,993,627 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

REASONS FOR ALLOWANCE
3.	Claims 1-20 are allowed over the prior art of record as amended by the applicant on 06/19/2020.
4.	The following is an examiner’s statement of reasons for allowance:  The claims in this application have been allowed because the prior art of record fails to disclose or render obvious the structure recited in independent claim 1.
5.	The closest prior art of record is Mashimo et al. (PGPub 2010/0113939); and Pesach et al. (PGPub 2010/0286467).
6.	The claims in this application have been allowed because the closest prior art of record fails to teach among all the limitations or render obvious a system comprising a system for controlling a supply of fluid to a balloon attached to a catheter, said system comprising: 

a processor; and 
at least one sensor for making at least one measurement. 
Specifically, regarding independent claim 1, the prior art to Mashimo and Pesach, either alone or in combination, fails to disclose or render obvious the specific structural and/or functional features as claimed;
wherein said pump is configured to receive balloon profile data identifying the type of balloon attached to the catheter; and 
said pump is configured to control the supply of fluid to the balloon based at least partially on the type of balloon and the at least one measurement.

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON FLICK whose telephone number is (571)270-
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Price, can be reached on 571-270-5421.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JASON E FLICK/Primary Examiner, Art Unit 3783                                                                                                                                                                                                        12/31/2020